Citation Nr: 1519472	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial increased rating for disability exhibited by disequilibrium/vertigo, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection and assigned a 10 percent disability rating effective November 9, 2009.

In March 2014, the Veteran presented sworn testimony during a personal hearing in Reno, Nevada, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected disability exhibited by disequilibrium/vertigo is more disabling than the current 10 percent evaluation reflects.  See, e.g., Veteran's Board's hearing transcript dated March 2014.  Specifically, he contends that he experiences frequent dizziness, staggering, and loss of balance, which causes him to fall.  Id.  

During a September 2010 VA examination, the Veteran reported that he has vertigo with disorientation occurring up to four times a day.  There were no findings of staggering or loss of balance, or falling.  

In a May 2011 VA ear, nose, and throat (ENT) treatment record, the VA ENT physician indicated that the Veteran experiences loss of balance and diagnosed him with dysequilibrium, atypical. 

During the March 2014 Board hearing, the Veteran testified that he experiences headaches, dizziness, spinning, and staggering that cause him to fall down.  

In March 2014, the Veteran submitted a personal log that recounts his peripheral vestibular symptomatology; such as the frequency of his headaches and dizziness.   

The September 2010 VA examination report did not reflect imbalance, staggering, cerebellar gait, or headaches.  From the Veteran's reported symptoms, it is possible that there has been an increase in symptoms since that examination, which is nearly four years old.  

A review of the record reflects ongoing VA medical treatment.  Thus, on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since February 2012.  

All such available documents should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his disability exhibited by disequilibrium/vertigo.  The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

All pertinent symptomatology and findings necessary to evaluate the Veteran's peripheral vestibular disorder, under 38 C.F.R. § 4.104, Diagnostic Code 6024 must be reported in detail.

The examiner shall identify all symptoms associated with the Veteran's peripheral vestibular disorder (including any dizziness, staggering, dizziness, or vertigo) and shall report the frequency with any attacks of such symptoms. 

In addressing the questions above the examiner must consider the Veteran's personal log pertaining to his peripheral vestibular symptomatology, in addition to the results of all objective testing performed.

The examination report must include a complete rationale for the opinion expressed.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2014).




